Citation Nr: 1733068	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine (also claimed as back) condition.

2.  Entitlement to service connection for varicocele (also claimed as hernia and testicle condition).

3.  Entitlement to service connection for a head condition.

4.  Entitlement to service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mr. Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998

The Veteran was scheduled to attend a videoconference hearing on June 20, 2017.  In a May 31, 2017 letter, the Veteran's representative submitted a request to have the hearing rescheduled.  The representative indicated that prior to the hearing he did not have contact with the Veteran due to the Veteran's homelessness.  The representative also stated that the Veteran relocated, and that a new videoconference hearing needs to be scheduled.  

The record indicates that the representative requested a new hearing date prior to the scheduled hearing.  The Board finds good cause has been presented and is granting the Veteran's request to reschedule the hearing.  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700 (a).
	
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for another videoconference hearing at the earliest opportunity with respect to the issues on appeal.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




